OPINION OF THE COURT
ROBERTS, Justice.
Appellant Esther Poklemba, both individually and as administratrix of decedent’s estate, brought an action in trespass against appellee Shamokin State General Hospital and others for negligent medical treatment of decedent, her husband. The Commonwealth Court dismissed the complaint against appellee on the ground that appellee, as an agency of the Commonwealth, was protected against suit by the sovereign immunity of the Commonwealth.
We have this day abrogated the doctrine of sovereign immunity. Mayle v. Pennsylvania Department of Highways, 479 Pa. 384, 388 A.2d 709 (1978). We therefore reverse the order of the Commonwealth Court and remand for further proceedings.
Order reversed and case remanded.*
O’BRIEN, J., filed a dissenting opinion in which EAGEN, C. J., and POMEROY, J., joined.
POMEROY, J., filed a dissenting opinion in which EAG-EN, C. J., and O’BRIEN, J., joined.

 We hear this appeal pursuant to the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P.L. 673, art. II, § 203, 17 P.S. § 211.203 (Supp.1978).